o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c may number release date uil the honorable amy klobuchar united_states senator washington avenue south suite minneapolis mn attention ----------------- conex-117240-14 dear senator klobuchar i am responding to your inquiry dated date on behalf of your constituent -------------------- -------------- asked for an additional tax_bracket for widows and widowers so they do not have to pay more tax after a spouse’s death a widow’s filing_status is married for the tax_year in which her spouse died however under current law a widow’s filing_status is unmarried for the tax years after the tax_year in which her spouse died unless she qualifies for another filing_status that results in a smaller tax_liability a widow who provides more than one-half the cost of maintaining a home may be eligible to use qualifying widow with dependent_child as her filing_status for years following the year her spouse died if she can claim a dependency_deduction for a child or stepchild who lived in her home all year in addition an unmarried taxpayer who furnishes more than one-half of the cost of maintaining a home may be able to file as head_of_household if in certain cases a qualifying_child or other individual if the taxpayer can claim that other person as a dependent lived in that home for more than one-half the year otherwise widows must file as single unless the congress changes the law to provide the relief -------------- requested conex-117240-14 i hope this information is helpful if you have additional questions please call me or ----- ------------------- at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
